COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00309-CV


Victor Fonseca and Rig Cleaners,         §   From Probate Court No. 2
LLC

                                         §   of Tarrant County

v.
                                         §   (2013-PR01571-2-A)

Peggy Sue Bishop, as Executrix of
Estate of Charles T. Blish, In the       §   October 16, 2014
Right of Rig Cleaners, LLC, and the
Estate of Charles T. Blish,
Individually                             §   Per Curiam

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM